DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species VII, Figures 7A-B in the reply filed on 01/20/2022 is acknowledged.
Claims 7-8, 10, 17-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2022.
	Claims 1-20 are currently pending in this application with claims 7-8, 10, 17-18 and 20 being withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somerville (Pub. No. US 2011/0016751). With respect to claims 1-6, Somerville discloses a  rapid-entry shoe (footwear 2, see figure 10 which shows a fifth embodiment where like reference numerals refer to like features previously described) comprising: a base (sole 4, see figure 10); an upper (vamp 8); a heel arm (heel restraint 10, see figure 10) coupled to a rear portion (heel cover 52) of the rapid-entry shoe (heel restraint 10 is coupled to heel cover 52, see figure 10), wherein the heel arm (10) is coupled to the base (heel restraint 10 is coupled to sole 4 via neck 30, see figure 10) or the upper (heel restraint 10 is coupled to vamp 8 via neck 30) at a rearward coupling point and is configured to transition between a collapsed configuration (intended use, see figure 6) and an uncollapsed configuration (intended use, see figure 6), wherein in the collapsed configuration the heel arm is in a compressed state and bends or rotates downward (10 is in a compressed state and bends and rotates downward towards sole 4, figure 7 in comparison to figure 6), and wherein in the uncollapsed configuration the heel arm is oriented upwards and is in an uncompressed state or a reduced compressed state (10 is oriented upwards and is in an uncompressed state or a reduced compressed state, figure 6 in comparison to figure 10); and a resilient member (coupled to a side portion of the .
With respect to claim 9, Somerville discloses that the vamp/upper can be made of leather, wherein leather is construed to be resilient. Furthermore, resilient stretchable (e.g. woven elastic) fabric portions 50 extend between the heel restraint 10 and the vamp 8 and can be considered part of the upper since it covers the sides of the foot.
With respect to claims 11-16, Somerville discloses a rapid-entry shoe  (footwear 2, see figure 10 which shows a fifth embodiment where like reference numerals refer to like features previously described) comprising: a base (sole 4); an upper (vamp 8); a heel arm (10); and a resilient member (50); wherein the 
With respect to claim 19, Somerville discloses that the vamp/upper can be made of leather, wherein leather is construed to be resilient. Furthermore, resilient stretchable (e.g. woven elastic) fabric portions 50 extend between the heel restraint 10 and the vamp 8 and can be considered part of the upper since it covers the sides of the foot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are rapid-entry shoes analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


	JMM
01/28/2022